UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


 United States of America,

                Plaintiff,

           v.                                             9-CV-637-LJV-LGF
                                                          DECISION & ORDER
 Acquest Wehrle, LLC, et al.,

                Defendant.



       On July 14, 2009, the plaintiff, the United States of America, commenced this

action for violations of the Clean Water Act, 22 U.S.C. § 1251 et seq. Docket Item 1.

Eight years and 142 docket entries later, the Court granted the government’s motion to

voluntarily dismiss the case. See Docket Item 143. But there was more to come.

       On January 2, 2018, the defendant, Acquest Wehrle, LLC (“Acquest”), moved for

attorneys’ fees and costs under the Equal Access to Justice Act, Docket Item 146; on

March 19, 2018, the government responded, Docket Item 151; and on April 18, 2018,

Acquest replied, Docket Item 156. On February 21, 2020, this Court referred the motion

for attorneys’ fees and costs to United States Magistrate Judge Leslie G. Foschio. 1

Docket Item 157. On May 24, 2021, Judge Foschio issued a Report and

Recommendation (“R&R”) finding that Acquest’s motion should be denied. Docket

Item 158. The parties did not object to the R&R, and the time to do so now has expired.

See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(2).


       1 On April 12, 2010, the Honorable John T. Curtin, the district judge who
originally presided over this case, first referred the case to Judge Foschio for all
proceedings under 28 U.S.C. § 636(b)(1)(A) and (B). Docket Item 23.
         A district court may accept, reject, or modify the findings or recommendations of

a magistrate judge. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3). The court must

review de novo those portions of a magistrate judge’s recommendation to which a party

objects. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3). But neither 28 U.S.C. § 636

nor Federal Rule of Civil Procedure 72 requires a district court to review the

recommendation of a magistrate judge to which no objections are raised. See Thomas

v. Arn, 474 U.S. 140, 149-50 (1985).

         Although not required to do so in light of the above, this Court nevertheless has

reviewed Judge Foschio's R&R as well as the parties’ submissions to him. Based on

that review and the absence of any objections, the Court accepts and adopts

Judge Foschio's recommendation to deny Acquest’s motion.

         For the reasons stated above and in the R&R, Acquest’s motion for attorneys’

fees and costs, Docket Item 146, is DENIED. The Clerk of the Court shall close this

case.

         SO ORDERED.

Dated:         July 8, 2021
               Buffalo, New York




                                               LAWRENCE J. VILARDO
                                               UNITED STATES DISTRICT JUDGE




                                              2
